The Supreme Court affirmed the judgment of the Common Pleas on March 12th, 1883, in the following opinion:
Per Curiam.
This affidavit is clearly insufficient. There is no distinct averment that the defendant in error had any knowledge of the existence of the contract with the Little Rock, Mississippi & Texas Railway Company. It is not alleged that the plaintiffs in error paid a higher price for the lumber, nor that they did not accept the lumber furnished by, defendants in error. The entire omission of these facts leaves the affidavit radically defective to defeat a recovery.
Judgment affirmed.